Exhibit 10.8

NONCOMPETITION AND NONSOLICITATION AGREEMENT

THIS NONCOMPETITION AND NONSOLICITATION AGREEMENT (this “Agreement”), dated as
of May 20, 2012, and effective as of the Effective Time, is by and among DAVITA
INC., a Delaware corporation (“Parent”) and the undersigned interest holder (the
“Interest Holder”) of the Company. Except as otherwise specified in this
Agreement, all capitalized terms used but otherwise not defined herein shall
have the meanings ascribed to such terms in the Merger Agreement (as defined
below).

WHEREAS, Parent, SEISMIC ACQUISITION LLC, a California limited liability company
and a direct, wholly owned subsidiary of Parent (“Merger Sub”), and HEALTHCARE
PARTNERS HOLDINGS, LLC, a California limited liability company (the “Company”)
are entering into an Agreement and Plan of Merger, dated as of May 20, 2012 (as
it may be amended from time to time, the “Merger Agreement”), which provides
for, among other things, the merger of Merger Sub with and into the Company (the
“Merger”) with the Company continuing as the surviving company of the Merger and
pursuant to which all Class B Units in the Company will be converted into the
right to receive the consideration set forth in the Merger Agreement (the
“Merger Consideration”);

WHEREAS, Interest Holder and the Company have been, and as a result of the
consummation of the transactions contemplated by the Merger Agreement, Parent
through the Company and otherwise will be, engaged in the businesses of the
Company and Parent;

WHEREAS, prior to the date hereof, Interest Holder, due to his affiliation with
the Company, has acquired intimate knowledge of, and experience related to, the
business of the Company and Parent, which, if exploited by Interest Holder in
contravention of this Agreement, would seriously, adversely and irreparably
affect the ability of Parent and its Affiliates (including the Company after the
Closing) to derive the benefit or value for which it bargained in the Merger
Agreement;

WHEREAS, Interest Holder owns, directly or as a result of ownership in an
intermediate entity, a material interest in the Company in the form of Company
Options, for which Interest Holder will receive valuable consideration pursuant
to the terms and conditions of the Merger Agreement, and, therefore, Interest
Holder has a material economic interest in the consummation of the transactions
contemplated in the Merger Agreement; and the transfer of the options to
purchase equity interests of the Company held by Interest Holder in accordance
with the Merger Agreement is necessary to transfer the goodwill of the Company
being acquired by Parent pursuant to the Merger Agreement;

WHEREAS, the Merger Agreement requires Interest Holder to enter into this
Agreement with Parent as a condition precedent to the consummation of the
transactions contemplated in the Merger Agreement; this Agreement is a material
inducement to Parent to consummate the transactions contemplated in the Merger
Agreement; and Parent would be unwilling to consummate such transactions if
Interest Holder did not enter into this Agreement.

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing, the premises, the mutual
covenants and restrictions contained herein and in the Merger Agreement and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, Parent and Interest Holder hereby covenant and agree as
follows:

1. Effective Time. This Agreement shall become effective at the Effective Time.

2. Consideration. In consideration of Interest Holder entering into and abiding
by the terms of this Agreement and transferring his Company Options, in
accordance with the Merger Agreement Parent agrees to consummate the
transactions contemplated in the Merger Agreement, including payment in respect
of the Company Common Units and Company Options upon the terms and conditions
set forth in the Merger Agreement.

3. Covenant Not to Compete.

(a) During the five (5) years from and after the Closing Date (the “Restricted
Period”), Interest Holder shall not, directly or indirectly,

(i) take any action that results or may reasonably be expected to result in
owning, leasing, managing, operating, joining, extending credit to, controlling,
or participating in the ownership, leasing, management, operation, extension of
credit to, or control of, whether as an employer, shareholder, employee,
director, manager, lender, joint venturer, member, consultant, advisor or
partner, whether or not compensated for any of the foregoing, with, any business
that directly or indirectly anywhere within the Restricted Region (as defined
below) engages in or derives any economic benefit from, or is preparing to
engage in or derive any economic benefit from, the Restricted Business (as
defined below) or

(ii) for his own account or for the account of others, own, manage, operate,
join, control or participate in the ownership, management, operation or control
of, or be connected as an employer, shareholder, employee, director, manager,
lender, joint venturer, member, consultant, advisor or partner, whether or not
compensated for any of the foregoing, with, any business that directly or
indirectly anywhere within the Restricted Region (as defined below) engages in,
or takes affirmative action to prepare to engage in or derive any economic
benefit from, the Restricted Business;

provided that the foregoing shall not prohibit Interest Holder from passively
owning five percent (5%) or less of any class of securities of any publicly-held
company, provided, further, that the Restricted Period shall be tolled during
any period that Interest Holder is in breach of the terms of this Agreement.

(b) For purposes of this Agreement, “Restricted Region” means anywhere in
Nevada, California, Florida, and New Mexico, which are the jurisdictions in
which the Company conducts business or reasonably expects to conduct business
within the next twelve (12) months.

 

2



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, “Restricted Business” means any of the
following:

(i) Physician practices, independent physician associations or any other form of
practicing physician organization;

(ii) organizations engaged in coordinated care, managed care, accountable care
and other similar models of care for a population of patients;

(iii) organizations which provide management or related services to
organizations described in (i) or (ii);

(iv) hospitals, ACOs, ancillary service providers, HMOs or other licensed health
plans, but only insofar as Interest Holder’s role (A) would include activities
on behalf of such organizations described in (i), (ii), or (iii), including but
not limited to, having direct responsibility for or having direct influence in
setting up, running, managing or controlling a provider network; or (B) would
include engaging in direct negotiations or consulting on negotiations on behalf
of such organization with Parent or its Subsidiaries (including the Company);

(v) Dialysis Services or Renal Care Services (as defined herein), except to the
extent that such services are only an incidental part of the services provided
by the organization for which Interest Holder is providing services. “Dialysis
Services or Renal Care Services” shall mean all dialysis services and
nephrology-related services provided by the Parent at any time during the period
of Interest Holder’s employment, including, but not limited to, hemodialysis,
acute dialysis, aphaeresis services, peritoneal dialysis of any type,
staff-assisted hemodialysis, home hemodialysis, dialysis-related laboratory and
pharmacy services, access-related services, drug purchasing, drug distribution,
Method II dialysis supplies and services, nephrology practice management,
vascular access services, disease management services, pre-dialysis education,
ckd services, or renal physician/center network management, and any other
services or treatment for persons diagnosed as having end stage renal disease or
pre-end stage renal disease, including any dialysis services provided in an
acute hospital;

(vi) researching, developing, marketing, or working on any products or providing
any services, including direct primary care services, for a direct competitor of
Direct Primary Care Holdings, LLC dba Paladina Health, or any of its
subsidiaries. Direct competitors are those entities providing comprehensive
primary healthcare services to patients for a recurring fee rather than
individually itemized fixed fees for service for primary care services; and/or

(vii) assisting any third party to engage in (i) through (vi).

Notwithstanding the foregoing, the Restricted Business shall not prohibit the
Interest Holder from personally practicing medicine as a physician.

 

3



--------------------------------------------------------------------------------

4. Covenant Not to Solicit.

(a) During the Restricted Period, Interest Holder shall not:

(i) solicit any of Parent’s or its Subsidiaries’ (including the Company’s)
employees to work for any Person,

(ii) hire any of Parent’s or its Subsidiaries’ (including the Company’s)
employees to work (as an employee or an independent contractor) for any Person,

(iii) take any action that may reasonably result in any of Parent’s or its
Subsidiaries’ (including the Company’s) employees going to work (as an employee
or an independent contractor) for any Person,

(iv) induce any patient or customer of Parent or its Subsidiaries (including the
Company), either individually or collectively, to patronize any competing
facility;

(v) request or advise any patient, customer, or supplier of Parent or its
Subsidiaries (including the Company) to withdraw, curtail, or cancel such
person’s business with Parent or its Subsidiaries (including the Company);

(vi) solicit, induce, or encourage any physician (or former physician)
affiliated with Parent or its Subsidiaries (including the Company) or induce or
encourage any other person under contract with Parent or its Subsidiaries
(including the Company) to curtail or terminate such person’s affiliation or
contractual relationship with Parent or its Subsidiaries (including the
Company); or

(vii) disclose to any Person the names or addresses of any patient or customer
of Parent or its Subsidiaries (including the Company);

provided, however, that nothing herein shall prohibit Interest Holder from
making a general employment solicitation to the public that does not target, any
employee or independent contractor of Parent or the Parent Subsidiaries
(including the Company) and then having contact with and/or employing such
employee or independent contractor who responds to such general solicitation or
who otherwise independently contacts Interest Holder.

5. Equitable Relief. Interest Holder agrees and acknowledges that the
limitations as to time, geographical area and scope of activity to be restrained
as set forth in Section 3 and Section 4 are reasonable and do not impose any
greater restraint than is necessary to protect the legitimate business interests
of Parent and its Subsidiaries (including the Company), including the protection
of the goodwill transferred in connection with the Merger Agreement, and that
any breach of the covenants contained in Section 3 and Section 4 would cause
irreparable injury to Parent and/or the Parent Subsidiaries (including the
Company). Interest Holder also acknowledges that money damages would not be a
sufficient remedy for any breach or threatened breach of Section 3 and
Section 4, and that Parent and the Parent Subsidiaries (including the Company)
shall be entitled to enforce the provisions of Section 3 and Section 4 by
demanding specific performance and immediate injunctive relief as remedies for
such breach or any threatened breach. Such remedies shall not be deemed the
exclusive remedies for a breach of Section 3 and Section 4 but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Interest Holder, as applicable.

 

4



--------------------------------------------------------------------------------

6. Reasonableness and Opportunity to Consult With Counsel. The covenants
contained in Section 3 and Section 4, are considered by the parties hereto to be
(a) fair, reasonable and necessary for the protection of the legitimate business
interests of Parent or its Subsidiaries (including the Company), including the
protection of the goodwill transferred pursuant to the Merger Agreement, (b) not
injurious to the public and (c) appropriate based on the nature of the Company’s
and Parent’s business. Interest Holder has been represented by counsel
throughout the negotiation of this Agreement and has had the opportunity to
consult with counsel about every provision of this Agreement.

7. Waiver. Any party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of any other party;
(b) waive any inaccuracies in the representations and warranties of any other
party contained herein or in any document delivered by any other party pursuant
to this Agreement; or (c) waive compliance with any of the agreements of any
other party or conditions to such obligations contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the parties to be bound thereby. Notwithstanding the foregoing, no
failure or delay by any party hereto in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or future exercise of any other right hereunder. The failure
of any party hereto to assert any of its rights hereunder shall not constitute a
waiver of any of such rights.

8. Third Parties. Interest Holder shall make the terms and conditions of this
Agreement known to any business, entity, or persons engaged in activities
competitive with Parent’s business (including the Company after the Closing)
with which he becomes associated before his association with such business,
entity, or persons. Parent shall have the right to make the terms of this
Agreement known to third parties.

9. Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced under any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect, provided, that the economic and legal substance of the
Transactions is not affected in any manner materially adverse to any party
hereto. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in a mutually acceptable manner in order
that the Transactions are consummated as originally contemplated to the greatest
extent possible. In the event that the provisions of any of Section 3 or
Section 4 of this Agreement relating to the geographic area of restriction, the
length of restriction, or the scope of restriction shall be deemed to exceed the
maximum area, length, or scope that a court of competent jurisdiction would deem
enforceable, said area, length, or scope shall, for purposes of this Agreement,
be deemed to be the maximum area, length of time, or scope that such court would
deem valid and enforceable, and that such court has the authority under this
Agreement to rewrite (or “blue-pencil”) the restriction(s) at-issue to achieve
this intent.

 

5



--------------------------------------------------------------------------------

10. Entire Agreement. This Agreement and the Merger Agreement, and the Employee
Noncompetition and Nonsolicitation Agreement dated as of the date hereof,
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between the parties hereto with respect to
the subject matter hereof and thereof.

11. Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, each of the parties hereto.

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
federal court sitting in the city of Las Vegas, Nevada; provided, however, that
if such federal court does not have jurisdiction over such Action, such Action
shall be heard and determined exclusively in any Nevada state court sitting in
the city of Las Vegas, Nevada. Consistent with the preceding sentence, the
parties hereto hereby (a) submit to the exclusive jurisdiction of any federal or
state court sitting in the city of Las Vegas, Nevada for the purpose of any
Action arising out of or relating to this Agreement brought by any party hereto;
(b) consent to service of process at the address listed below; and
(c) irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the Transactions may not be enforced in or by any of the
above-named courts.

13. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS. EACH OF THE
PARTIES HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY SUCH ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 13.

14. Assignment. This Agreement is personal and may not be assigned by Interest
Holder. This Agreement may be assigned by Parent and shall inure to the benefit
of and be enforced by, and be binding upon the successors and assigns of Parent.
In addition, the covenants and acknowledgements of Interest Holder as set forth
herein shall inure to the benefit of and be enforced by, any successors to
Parent and shall survive the termination of this Agreement, regardless of cause,
except if Parent ceases operation other than as a result of a change of control.

 

6



--------------------------------------------------------------------------------

15. Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding, or rule
of construction providing that ambiguities in an agreement or other document
will be construed against the party drafting such agreement or document.

[Signature page to follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent and Interest Holder executed this Agreement as of the
day and year first above written.

 

[INTEREST HOLDER]     DAVITA INC.       By:     [Interest Holder’s Name]      
Name:   Dennis L. Kogod Address:       Title:   Chief Operating Officer

[Signature Page to the Noncompetition and Nonsolicitation Agreement]

 

8